UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 ABIGAIL HERNANDEZ ARELLANO,
                                                    No. 6:18-cv-06625-MAT
                                    Petitioner,     DECISION AND ORDER
             -vs-

 JEFFERSON B. SESSIONS, III, Attorney
 General of the United States;1
 KIRSTJEN NIELSEN, Secretary of the
 Department of Homeland Security;
 THOMAS E. FEELEY, Field Office
 Director, Buffalo Field Office
 Enforcement and Removal Operations,
 U.S. Immigration and Customs
 Enforcement; and JEFFREY J. SEARLS,
 Facility Director, Buffalo Federal
 Detention Facility,


                            Respondents.


I.    Introduction

      Represented by counsel, Abigail Hernandez Arellano (“Hernandez

Arellano”    or     “Petitioner”)      commenced    this   habeas    proceeding

pursuant    to    28   U.S.C.   §    2241   (“§   2241”)   against   the   named

Respondents      (hereinafter,      “the    Government”)     challenging     her

continued detention in the custody of the United States Department

of Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”). For the reasons discussed below, the request for a writ of


      1
       Pursuant to Federal Rule of Civil Procedure 25(d), William P. Barr,
Attorney General of the United States, is automatically substituted for defendant
Jefferson B. Sessions, III; and Kevin K. McAleenan, Acting Secretary of the
Department of Homeland Security, is automatically substituted for defendant
Kirstjen Nielsen).

                                        -1-
habeas corpus is granted.

II.   Factual Background

      The following factual summary is drawn from the Declaration of

Deportation Officer Robert Morris (“Morris Decl.”) (Docket No. 4-1)

and attached Exhibits (Docket Nos. 4-2 & 4-3).

      Hernandez Arellano, a native and citizen of Mexico, arrived in

the United States at an unknown place, on an unknown date, without

being admitted or paroled after inspection by an Immigration

Officer. On November 15, 2016, United States Citizenship and

Immigration    Services       (“USCIS”)      approved    Hernandez         Arellano’s

Application     for       Employment   Authorization          (Form    I-765)    and

application for Consideration of Deferred Action for Childhood

Arrivals (“DACA”). Her DACA status was due to expire on November

14, 2018.

      On February 15, 2018, the Rochester City School District

(“City     School   District”)      reported     to     the    Rochester      Police

Department (“RPD”) that someone had made a social media post

threatening a mass shooting at East High School (“East High”). A

Facebook user allegedly named “Martin Doll” posted on East High’s

Facebook    page    the    following   statements:      “I’m    coming      tomorrow

morning,” and “I’m going to shoot all of ya bitches.” After further

investigation,      the    RPD   traced   the   user    account       to   Hernandez

Arellano, a former East Hight student who was then studying at a

different City School District school. Upon questioning by the RPD


                                       -2-
on February 16, 2018, Hernandez Arellano admitted creating the

Facebook user account and making the post. She explained that she

did not get along with many students at East High because they were

mean to her.

      On February 20, 2018, the RPD arrested Hernandez Arellano at

her   parents’    home.   A   Monroe    County   grand    jury   returned    an

indictment charging her with two counts of Making a Terroristic

Threat, in violation of N.Y. Penal Law § 490.20(1).

      On February 21, 2018, DHS officers encountered Hernandez

Arellano at the Monroe County Jail (“MCJ”) where she was being

held. After confirming her immigration status, DHS identified her

as an alien subject to removal from the United States, and an

immigration detainer was lodged against her at the MCJ.

      After posting bond in connection with her State court criminal

proceeding on February 21, 2018, Hernandez Arellano was taken into

DHS custody. That same date, she was served with a Notice to Appear

(“NTA”), charging her with being subject to removal from the United

States, pursuant to Immigration and Nationality Act (“INA”) §

272(a)(6)(A)(1), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present

in the United States without being admitted or paroled.2


      2
      According to Hernandez Arellano’s statements to DHS officials, she arrived
in New York City in 2003, traveling with her grandmother from Mexico. A DHS
records check revealed that her father, Eufracio Flores, is a citizen and
national of the Dominican Republic and has Lawful Permanent Resident (“LPR”)
status. Her mother, Laura Arellano-Mora is a citizen and national of Mexico; no
information could be found on her immigration status at the time of her
daughter’s arrest.

                                       -3-
     On    February   27,   2018,   DHS     reviewed   Hernandez   Arellano’s

custody status and determined that she would remain in DHS custody

pending a final determination of her immigration case. Hernandez

Arellano    requested   review      of    DHS’s   custody   decision   by   an

immigration judge (“IJ”).

     On February 23, 2018, USCIS notified Arellano that her DACA

status and employment authorization terminated automatically on the

date the NTA was issued, February 21, 2018.

     On March 19, 2018, Petitioner and her immigration attorney

appeared for a master calendar hearing and a bond hearing before an

IJ. The IJ denied her request for a change in custody status on the

basis that she failed to prove she did not pose a danger to the

community. Hernandez Arellano waived her right to appeal the bond

decision.

     On March 22, 2018, Petitioner’s custody was transferred from

DHS to the custody of the Monroe County Sheriff’s Department

(“MCSD”), and she was remanded to the MCJ in connection with her

criminal proceedings in Monroe County Court, New York State.

     On April 9, 2018, the IJ administratively closed Hernandez

Arellano’s immigration removal proceedings since she was no longer

in DHS custody due to her pending State court criminal proceeding.

     On June 27, 2018, Hernandez Arellano appeared with her defense

attorney and pleaded guilty in Monroe County Court (DiNolfo, J.) to

one count of Falsely Reporting an Incident under N.Y. Penal Law §


                                      -4-
240.05(l), a Class A misdemeanor. She was sentenced to a term of

three years’ probation. That same day, Hernandez Arellano’s custody

was transferred to DHS, and her immigration case was returned to

the Immigration Court’s active docket.

       On June 28, 2018, Hernandez Arellano’s immigration attorney

filed a written request for bond redetermination pursuant to 8

C.F.R. § 1236.1(d). On July 13, 2018, the IJ denied the request for

bond because he “continue[d] to consider [Hernandez Arellano] a

danger to the community due to her February 2018 social media

postings in which she threatened to shoot students at a school.”

IJ’s Order dated 07/13/2018 (Docket No. 4-2, pp. 18-19 of 60) at 1-

2. On August 22, 2018, Hernandez Arellano filed another bond

determination request. On October 11, 2018, the IJ again denied

bond for the same reasons. IJ’s Order dated 10/11/2018 (Docket No.

4-2,    pp. 14-15 of 60) at 1-2.

       On August 27, 2018, Hernandez Arellano appealed the IJ’s first

bond decision to the Board of Immigration Appeals (“BIA”).

       On November 2, 2018, Hernandez Arellano appeared with her

immigration attorney before the IJ for a merits hearing on her

applications for relief from removal (i.e., asylum pursuant to INA

§ 208(a), 8 U.S.C. § 101(a)(42), based on membership in a social

group    comprised   of   “Mexican     individuals   with   intellectual

disabilities who lack adequate family protection”; withholding of

removal pursuant to INA § 241(b)(3); and protection under Article


                                     -5-
III of the Convention Against Torture (“CAT”) and 8 C.F.R. §§

1208.16(c)(2), 1208.18(a)(1), 1208.18(a)(7)).

      In a decision and order dated November 2, 2018 (“IJ’s Removal

Order”) (Docket No. 4-3, pp. 23-47 of 48), the IJ noted that

Hernandez Arellano had entered a pleading to the NTA admitting to

all   relevant    factual      allegations.     IJ’s    Removal      Order      at   2.

Accordingly,     based    on     her    admissions,     the     IJ      found    that

removability had been established by clear and convincing evidence.

Id.

      The IJ then analyzed Hernandez Arellano’s applications for

relief, beginning with her request for asylum. While recognizing

that she was a “young person who has been found to suffer from

intellectual     disabilities,”        IJ’s   Removal   Order     at    7,   the     IJ

determined     that    she     gave    “lucid    testimony”       and     responded

appropriately to questions posed by her attorney, DHS counsel, and

the IJ. The IJ noted that Hernandez Arellano’s attorney did not

argue that her client could not meaningfully participate or assist

in the preparation of her applications. Further, although Hernandez

Arellano received individualized education program in school to

assist with her broad-based cognitive and adaptive delays,3 there

      3

      The most recent round of cognitive testing, administered when Hernandez
Arellano was twenty years-old, yielded a full scale IQ score of 57. City School
District psychologist Dr. Joyce Horstman, who conducted and analyzed the test
results, concluded that Hernandez Arellano’s scores “place [her] potential well
below the average range and correlate to her previous cognitive measures.” Docket
No. 1-2, p. 114 of 134. Dr. Horstman also observed that Hernandez Arellano’s
adaptive behavior scale scores indicate that her communication and daily living
skills are in the “low average range, while her socialization skills are “well

                                        -6-
was no evidence that she suffered from a mental illness or had

received    any     professional     psychiatric      care    for    any     mental

disability. Id. at 7-9.        Though         her   case   was      “extremely

sympathetic,” id. at 9, the IJ found Hernandez Arellano had not

established entitlement to asylum. First, the IJ determined that

Hernandez Arellano had not adduced clear and convincing evidence

that she applied for asylum within one year after her arrival in

the United States, and therefore her application was untimely under

INA § 208(a)(2)(B).       Second, although the one-year deadline would

not attach to Hernandez Arellano during her years of minority, the

IJ noted that she reached age 18 in December of 2014.                      See IJ’s

Removal Order at 9-10.

      The IJ further found that even assuming that the asylum

application       had   been   timely     filed,    Hernandez       Arellano     was

statutorily    ineligible      due   to   her   criminal     conviction.       While

recognizing that Hernandez Arellano ultimately pleaded guilty to a

minor level offense under New York State law, the IJ found that the

circumstances underpinning the conviction comprised a “particularly

serious crime” and, as such, rendered her statutorily ineligible

for asylum under INA § 208, withholding of removal under INA §

241(b)(3), or withholding of removal under CAT. See IJ’s Removal

Order at 11-14.


below the average range.” Id., p. 117 of 134. Dr. Horstman concluded that
Hernandez Arellano “will continue to need support from outside agencies when she
leaves school.” Id.

                                        -7-
     Even   if    Hernandez    Arellano     were    statutorily        eligible   to

advance her asylum application, the IJ determined she nevertheless

failed to carry her burden of proving she had a well-founded fear

of future persecution on account of membership in a protected

group. The IJ found that the delineation of the alleged social

group—“Mexican individuals with intellectual disabilities who lack

adequate    family    protection”—was       not    established         for   several

reasons.    While      Hernandez     Arellano       did       have     intellectual

disabilities, the IJ found she did not “lack adequate family

protection” since the hearing testimony reflected a “willingness

and a unity of this family group, including [her] stepfather to

potentially      return   to   Mexico     with     [her].”      Also,     Hernandez

Arellano’s grandmother recently visited the United States and,

after, assessing that Hernandez Arellano had “made positive strides

in her development,” had returned to, and still was residing in,

Mexico. Thus, the IJ determined, the record showed Hernandez

Arellano had family support already existing in Mexico and also

persons    in   the   United   States   who      testified      that    they   would

potentially relocate with her should she be removed. See IJ’s

Removal Order at 14-20.

     Finally, the IJ denied her asylum application as a matter of

discretion,      noting   he   was   “left        with    a    strong    sense    of

unpredictability,” id. at 20, about Hernandez Arellano’s future.

Because the IJ found her to be “someone of an unpredictable


                                      -8-
personality,” he “would err on the side of caution and deny . . .

[her] asylum application as an exercise of . . . discretion” even

if it had been timely filed. Id. at 21.

     In light of his finding that Hernandez Arellano had failed to

meet the   lower   burden   required    of   asylum applicants,   the   IJ

accordingly denied her application for withholding of removal under

INA § 241(b)(3), which sets a more stringent standard. With regard

to the CAT application, the IJ found that, on the present record,

Hernandez Arellano did not demonstrate that it is more likely than

not the Mexican government would act with intentionality to detain,

harm or torture her on account of her intellectual disabilities.

See IJ’s Removal Order at 22-26. Since Hernandez Arellano had not

established any basis for relief from or withholding of removal,

the IJ ordered her removed from the United States to Mexico. Id. at

26-27. Hernandez Arellano appealed the IJ’s decision to the BIA.

     By an Order dated February 22, 2019, the BIA dismissed the

appeal of the IJ’s July 13, 2018 order denying Hernandez Arellano’s

June 28, 2018 motion for a custody redetermination hearing. The BIA

noted that in support of the appeal, Hernandez Arellano submitted

new evidence; the BIA therefore construed the application, in the

alternative, as a motion to remand. With regard to the appeal, the

BIA found “no dispute” that Hernandez Arellano continued to be

detained pursuant to the February 21, 2018 Form I-286, which had

already been reviewed by the IJ, and the “regulations do not


                                  -9-
provide for a second, initial custody redetermination.” BIA Order

Denying Bond Appeal (Docket No. 4-2, pp. 6-7 of 60) at 1 (citation

omitted). Rather, the IJ “properly determined [that] . . . the

procedure and requirements for subsequent bond redeterminations

under 8 C.F.R. § 1003.19(e) are applicable to [her] request.” Id.

at 2 (citing 8 C.F.R. § 1003.19(e) (setting forth the requirements

for requesting a bond “[a]fter an initial bond redetermination” has

been made)).

     The   BIA   agreed    with   the   IJ’s   conclusion   that   Hernandez

Arellano   had    not     demonstrated     that   her   circumstances    had

“materially changed” as contemplated by 8 C.F.R. § 1003.19(e). BIA

Order Denying Bond Appeal at 2 (citations omitted). The “changed

circumstance” cited by Hernandez Arellano was a new development in

her criminal case—namely, that she pleaded guilty to a lesser

offense than that with which she was charged. However, the BIA

found, this change in circumstances was not “material” because the

IJ “previously found [her] to be a danger to the community based on

the same facts and circumstances that underlie her guilty plea.”

Furthermore, the BIA found, Hernandez Arellano “did not present, in

conjunction with her June 28, 2018, motion, any additional evidence

in support of her contention that circumstances have materially

changed[.]” Id. (citing Matter of Ramirez-Sanchez, 17 I. & N. Dec.

503, 506 (BIA 1980) (arguments of counsel in a brief or motion are

not evidence)). Finally, the BIA held             that “[a] number of the


                                    -10-
documents are dated prior to, and relate to facts and events

preceding” the June 2018 bond motion, and Hernandez Arellano had

“not demonstrated that this evidence was unavailable and could not

have   been    discovered   or    presented      previously.”    Id.     (citation

omitted). In any event, the BIA concluded, Hernandez Arellano did

demonstrate “that the result in her case would likely be different

if a remand were granted for consideration of the previously

unavailable evidence.” Id. (citation omitted).

       By an Order dated April 30, 2019, the BIA dismissed Hernandez

Arellano’s appeal of the IJ’s order of removal.                  See BIA Order

Affirming Removal (Docket No. 4-2, pp. 2-5 of 60). While the BIA

agreed that the IJ’s consideration of Hernandez Arellano’s “mental

competency was inadequate,” “[t]here is no requirement that a

mentally      incompetent   respondent        herself   have   the   ability    to

meaningfully participate in removal proceedings in order for them

to move forward when sufficient safeguards can be imposed to render

the proceedings fundamentally fair.” Id. at 1-2 (citing Matter of

M-J-K, 26 I. & N. Dec. 773, 776 (BIA 2016)). The BIA concluded that

the IJ’s consideration of the three relevant issues in Hernandez

Arellano’s case (i.e., alienage, removability, and applications for

relief   from    removal)   was    fundamentally        fair   because    she   was

represented     by   counsel     and   did    not   dispute    her   alienage   or

removability. With respect to her applications for relief removal,

the BIA noted that with the assistance of counsel, Hernandez


                                       -11-
Arellano was able to submit substantial documentary evidence and

call witnesses in support of her arguments. In addition, the BIA

concluded, the facts supporting her assertion that she will be

mistreated in Mexico due to her intellectual disabilities “can be

developed without the need for [her] testimony based on country

conditions    evidence   and   the   available      records    regarding   her

cognitive disability. . . .” Id. at 2. Therefore, “based on the

particular circumstances presented here, [Hernandez Arellano] was

afforded a fundamentally fair opportunity to pursue her application

for relief.” Id.

     The     BIA   assumed   arguendo       that   Hernandez    Arellano   was

statuorily eligible for asylum and therefore declined to reach the

issue of whether her application was untimely                 and whether her

conviction was for a “particularly serious crime.” Id. n. 1.

Instead, the BIA agreed that Hernandez Arellano had not established

a nexus between the harm she fears and a protected ground. Id. at

2-3. The BIA found no clear error of fact or law in the IJ’s

determination that even if Hernandez Arellano’s asserted particular

social group is valid, she did not show her membership in that

group. Id. at 3. The BIA affirmed the IJ’s finding that Hernandez

Arellano was not entitled to withholding of removal under the INA

and deemed her CAT claim waived due to counsel’s failure to argue

it on appeal. Id. at 3. Finally, the BIA rejected her claims that

the IJ was biased and denied her a full and fair hearing in


                                     -12-
violation of her due process rights. Id. at 4.

      DHS records show that on May 7, 2019, ICB Air Operations was

notified to schedule Hernandez Arellano’s removal from the United

States    to   Mexico.   On    May   13,   2019,     Hernandez    Arellano   was

transferred from the Buffalo Federal Detention Facility (“BFDF”) to

the LaSalle ICE Processing Center in Jena, Louisiana for a removal

flight to Mexico.

      On May 13, 2019, Hernandez Arellano filed a Petition for

Review (“PFR”) in the United States Court of Appeals for the Second

Circuit, along with a motion for an emergency stay of removal. See

Hernandez Arellano v. Barr, No. 19-1395 (2d Cir.). Due to its

forbearance agreement4 with the Second Circuit, DHS suspended its

efforts   to   execute   the    removal      order   against     her.   Hernandez

Arellano was pulled from the removal flight and returned to the

BFDF.

      By an Order dated May 13, 2019, the Second Circuit granted

Hernandez Arellano’s stay of removal and ordered DHS to halt

removal proceedings. Hernandez Arellano is currently held at the

Buffalo Federal Detention Facility (“BFDF”) in Batavia, New York,

pending completion of her PFR proceedings in the Second Circuit.

      Through the same attorney who represented her in immigration


      4
      “The forbearance policy represents an informal agreement between DHS and
the Second Circuit pursuant to which DHS will refrain from executing a removal
order until after the alien’s motion for stay is dismissed or otherwise
determined by the Second Circuit.” Andreenko v. Holder, No. 6:11-CV-6610 MAT,
2012 WL 4210286, at *2 n.1 (W.D.N.Y. Sept. 18, 2012).

                                      -13-
court, Hernandez Arellano filed the instant Petition (Docket No. 1)

on August 30, 2018. The Government filed an Answer and Return

(Docket No. 3) attaching an Exhibit (Docket No. 3-1) and the

Declaration of Daniel Moar, Esq. (Docket No. 3-2); a Response

(Docket No.   4)   attaching   the   Morris   Decl.   (Docket   No.   4-1),

Exhibits (Docket Nos. 4-2 & 4-3), and the Declaration of Kyle

Hobart (Docket No. 4-4); and a Memorandum of Law (Docket No. 5).

Hernandez Arellano filed a Reply (Docket No. 6). The Petition is

now fully submitted and ready for decision.

III. Scope of Review

     Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID

Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district

courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland


                                 -14-
Sec., 484 F.3d 615, 615-16 (2d Cir. 2007).

      District courts still are empowered to grant relief under

§ 2241 to claims by aliens under a final order of removal who

allege that their post-removal-period detention and supervision are

unconstitutional. See Zadvydas, 533 U.S. at 687-88; see also

Hernandez v. Gonzales, 424 F.3d 42, 42–43 (1st Cir. 2005) (“The

Real ID Act deprives the district courts of habeas jurisdiction to

review orders of removal, . . . [but] those provisions were not

intended to ‘preclude habeas review over challenges to detention

that are independent of challenges to removal orders.’”) (quoting

H.R. Cong. Rep. No. 109-72, at *43 2873 (May 3, 2005)).

IV.   Merits of the Petition

      A.   Statutory and Regulatory Framework Applicable to Bond
           Determinations

      The Government has detained Hernandez Arellano pursuant to 8

U.S.C. § 1226(a), which authorizes her detention until judicial

review of her applications for asylum and withholding of removal

are complete. See Guerra v. Shanahan, 831 F.3d 59, 62 (2d Cir.

2016) (“8 U.S.C. § 1226(a) authorizes the detention of an alien

‘pending a decision on whether the alien is to be removed from the

United States’; under this section, ICE may detain an alien or

release him subject to parole or a bond. If ICE elects to detain

the alien, the alien may request a bond hearing before an IJ. 8

C.F.R. § 1236.1(d)(1). 8 U.S.C. § 1231(a), by contrast, governs



                               -15-
detention of aliens who are subject to a final order of removal. .

. .”). According to BIA precedent, in an initial bond determination

under § 1226(a), the alien “must establish to the satisfaction of

the [IJ] and the [BIA] that he or she does not present a danger to

persons or property, is not a threat to the national security, and

does not pose a risk of flight.” Matter of Guerra, 24 I. & N. Dec.

37, 40 (BIA 2006) (citing In Re Adeniji, 22 I. & N. Dec. 1102, 1112

(BIA 1999)); see also 8 C.F.R. § 236.1(c)(8) (permitting DHS to

release an alien detained under 8 U.S.C. § 1226(a) if the alien

“demonstrate[s] to the satisfaction of the officer that such

release would not pose a danger to property or persons, and that

the alien is likely to appear for any future proceeding”).

     The BIA is the only forum from which an alien may seek

reconsideration of the substance of an IJ’s discretionary bond

determination. See 8 C.F.R. §§ 1003.19(f), 1003.38, 1236.1(d)(3);

see also Demore v. Kim, 538 U.S. 510, 516–17 (2003) (noting that

8 U.S.C. § 1226(e) bars federal court review of a “discretionary

judgment” or a “decision” of the Attorney General) (citing 8 U.S.C.

§ 1226(e) (stating that “[n]o court may set aside any action or

decision by [immigration officials] under this section regarding

the detention or release of any alien or the grant, revocation, or

denial of bond or parole”)). “What § 1226(e) does not bar, however,

are constitutional challenges to the immigration bail system.”

Pensamiento v. McDonald, 315 F. Supp.3d 684, 688–89 (D. Mass. 2018)


                               -16-
(citing Jennings v. Rodriguez, ___ U.S. ____, 138 S. Ct. 830, 841,

200 L.Ed.2d 122 (2018) (holding that challenges to “the extent of

the   Government’s   detention   authority”   are   not   precluded   by

§ 1226(e)); Demore, 538 U.S. at 517 (“Section 1226(e) contains no

explicit provision barring habeas review, and we think that its

clear text does not bar respondent’s constitutional challenge to

the legislation authorizing his detention without bail [under

§ 1226(c)]. . . .”); other citations omitted), appeal withdrawn sub

nom. Pensamiento v. Moniz, 18-1691 (1st Cir. Dec. 26, 2018).

      B.   Overview of Petitioner’s Claims

      Hernandez Arellano’s first claim (Petition (“Pet.”) (Docket

No. 1) at 13, § 1, ¶¶ 52-57) asserts violations of her procedural

due process rights under the Fifth Amendment’s Due Process Clause.

Specifically, Hernandez Arellano alleges that “numerous procedural

violations occurred” in connection with her requests for bond.

First, she alleges that the IJ and the Government erroneously

interpreted 8 U.S.C. § 1226(a) and failed to identify her period of

detention as a new period of detention; instead, they relied on the

“changed circumstances” standard set forth in 8 C.F.R. § 1003.19(e)

for securing a bond redetermination. Id. ¶ 52; see also Reply at 2.

Second, Hernandez Arellano argues that the IJ and the BIA erred in

finding that “a change in [her] . . . criminal matter was not a

valid change in circumstances[.]” Reply (Docket No. 6) at 3.

      While the second claim in the Petition is denominated as a


                                 -17-
substantive    due   process   violation,   her   allegations   sound   in

procedural due process. See Pet. ¶¶ 58-60. She asserts that her

continued detention violates her due process rights because the

Government failed to present evidence that she is a danger to the

community and therefore not entitled to release on bond.

     In summary, the Court interprets Hernandez Arellano’s Petition

and Reply as alleging three claims: (1) the BIA erred as a matter

of law in its interpretation of 8 U.S.C. § 1226(a); (2) the IJ and

BIA erred as a matter of law in concluding that she had not

demonstrated “changed circumstances” so as to warrant a bond

redetermination hearing under 8 C.F.R. § 1003.19; and (3) the IJ

violated her procedural due process rights at the initial bond

hearing because the IJ improperly placed upon her the burden to

prove that she is not a danger to the community.

     C.   Analysis

          1.     First Claim: Erroneous Interpretation of 8 U.S.C. §
                 1226(a)

     Hernandez Arellano asserts that 8 U.S.C. § 1226(a) “mean[s]

that a bond hearing is warranted whenever an alien is detained

under the statute. Since [she] was released from DHS custody and

then taken back into [DHS] custody months later, the law provides

for a new bond hearing.” Reply at 2. In rejecting this argument,

the BIA held that “[t]he regulations do not provide for a second,

initial custody determination.” BIA Order dated February 22, 2019

at 1 (citing Matter of Castro-Tum, 27 I. & N. Dec. 271, 283 (A.G.

                                  -18-
2018)   for    the    general   proposition   that   “[i]mmigration   judges

exercise only the authority provided by statute or delegated by the

Attorney General”)). Because, as discussed below, the Court finds

that Hernandez Arellano’s other two claims independently warrant

habeas relief, the Court finds that it need not address the merits

of this claim.

              2.     Second   Claim:    Erroneous      Denial    of     Bond
                     Redetermination Hearing

     Hernandez Arellano argues that the IJ and the BIA erred as a

matter of law in finding that a change in the status of her

criminal matter was not a material change in circumstances because

“the BIA’s own standards for immigration judges to consider [in]

releasing a detainee on bond specifically mention criminal records,

as well as the circumstances surrounding them.” Reply at 3 (citing

Matter of Guerra, 24 I. & N. Dec. at 40). Hernandez Arellano

asserts that the Government’s sole basis for asserting that she

poses a threat to the community depended on the facts of her

initial arrest. However, in her request for a subsequent bond

hearing, she presented “new evidence relating to her criminal

record” which the IJ disregarded. Id.

     The Court has jurisdiction to review the IJ’s discretionary

bond denial only “where that bond denial is challenged as legally

erroneous or unconstitutional.” Lopez Reyes v. Bonnar, 362 F.

Supp.3d 762, 772–73 (N.D. Cal. 2019) (quoting Kharis v. Sessions,

No. 18-cv-04800-JST, 2018 WL 5809432, at *4 (N.D. Cal. Nov. 6,

                                     -19-
2018), appeal dismissed, No. 19-15000, 2019 WL 1468148 (9th Cir.

Feb. 14, 2019)), appeal filed, 19-15064 (9th Cir. Apr. 1, 2019).

While a district court sitting in habeas review has jurisdiction to

review due process challenges to immigration bond hearings, it has

no authority to encroach upon an IJ’s discretionary weighing of the

evidence. See, e.g., Torres-Aguilar v. I.N.S., 246 F.3d 1267, 1271

(9th Cir. 2001) (“Although we retain jurisdiction to review due

process challenges, a petitioner may not create the jurisdiction

that Congress chose to remove simply by cloaking an abuse of

discretion argument in constitutional garb.”). Courts nevertheless

have distinguished between an unreviewable challenge to the IJ’s

discretionary weighing of regulatory factors and a permissible

challenge   to   the   “quantum   of   evidence   supporting   the   IJ’s

conclusion.” Lopez Reyes, 362 F. Supp.3d at 773 (quoting Slim v.

Nielson, No. 18-CV-02816-DMR, 2018 WL 4110551, at *5 (N.D. Cal.

Aug. 29, 2018) (collecting cases)). Additionally, where it appears

that the IJ may have misinterpreted or failed to consider probative

evidence, the Court may review such errors on habeas review. Lopez

Reyes, 362 F. Supp.3d at 773 (collecting cases).

     Here, the issue is whether the IJ and the BIA erred as a

matter of law in determining that Hernandez Arellano did not show

that her circumstances had materially changed. Lopez-Reyes, 362 F.

Supp.3d at 773; see also Jorge S. v. Sec'y of Homeland Sec., No.

18-CV-1842 (SRN/HB), 2018 WL 6332717, at *5 (D. Minn. Nov. 15,


                                  -20-
2018) (“[T]his Court cannot review whether the IJ was correct or

reasonable in her final decision to order Jorge S. held without

bond. This Court may review, though, whether the IJ applied the

correct   legal   standards   in   making   that   decision.”)   (citing

Pensamiento, 315 F. Supp.3d at 688-89), report and recommendation

adopted, No. 18-CV-1842 (SRN/HB), 2018 WL 6332507 (D. Minn. Dec. 4,

2018).

     When the IJ denied Petitioner’s June 28, 2018 request for

bond, he asserted that

     [t]he only new information provided is that on June 27,
     2018, [Hernandez Arellano] pleaded guilty to violating
     New York State Penal Law § 240.50(l), Falsely Reporting
     an Incident. Significantly, both parties waived appeal of
     the bond decision at the conclusion of the March 19,
     2018, proceedings. Furthermore, the underlying factors
     that contributed to the [Immigration] Court’s initial
     bond denial remain unchanged. The [Immigration] Court
     continues to consider [Hernandez Arellano] a danger to
     the community due to her February 2018 social media
     postings in which she threatened to shoot students at a
     school.


IJ’s Order dated 07/13/2018 (Docket No. 4-2, pp. 18-19 of 60) at 1-

2. First, by stating that the “only new” information was that

Herndandez Arellano entered a guilty plea, the IJ mischaracterized

the new developments in her criminal case. As noted above, although

Hernandez Arellano originally was charged with two counts of an

offense constituting a class D felony under New York Penal Law, she

was permitted to enter a guilty plea to one count of an offense

categorized as a class A misdemeanor. Signficantly, all interested


                                   -21-
parties (the County Court, the probation office, the prosecutor,

and defense counsel) agreed that Hernandez Arellano should not

serve any time in prison for her crime; instead, she was sentenced

to three years of probation. The Court does not have before it the

transcripts of the State court proceeding, but Hernandez Arellano

has attached to the Petition copies of news articles indicating

that at the time of her guilty plea, she had received overwhelming

support from the community, including support from administrators

and teachers in the school district to which her regrettable social

media post had been directed. Notably, the prosecutor commented,

“We think this [disposition of the case] is in the interest of

justice for many reasons and that goes to Abigail as a person and

who she is and who she was represented to us to be based upon the

letters that we reviewed from the people that knew her best.”

Docket No. 1-2, p. 134 of 134. It is telling that none of the

entities    and   individuals   most   directly   affected   by   Hernandez

Arellano’s actions on February 15, 2018, consider her to be a

danger to the community. In other words, the community to which

Hernandez Arellano would be released does not share the opinion of

DHS.

       The Court also finds it noteworthy that the IJ, when denying

Hernandez Arellano’s asylum application as a matter of discretion,

expressed    that    he   was    “left    with    a   strong      sense   of

unpredictability” about Hernandez Arellano’s future, noting that


                                   -22-
there was “an absence of explanation or articulation from other

persons” who have known her “as to what truly led her to this very

serious conduct.” IJ’s Removal Order at 21. The IJ explained that

he “struggled” to “find assurances in both the documentation and

testimony” that Hernandez Arellano “is not someone who could

potentially relapse to demonstrate the poor judgment she did in .

. . sending a very serious threat to her former high school

classmates.” Id. Although these statements were made in the context

of the IJ’s reasoning as to why Hernandez Arellano did not merit

asylum, they are relevant to the bond application and the changed

circumstances analysis. After all, if Hernandez Arellano were

granted asylum she would return to live in the Rochester community.

This community’s individual citizens and public officers appear to

have provided the assurances, sought by the IJ, that Hernandez

Arellano    is   “not   someone   who    would   potentially    relapse   to

demonstrate the poor judgment she did in sending a very serious

threat to her former high school classmates[,]” IJ’s Removal Order

at 21.

     The BIA also erred by ignoring probative evidence submitted by

Hernandez    Arellano     on   appeal.     In    rejecting     her   changed

circumstances argument, the BIA stated that “[a] number of the

documents are dated prior to, and relate to facts and events

preceding” the June 28, 2018 bond motion, BIA Order Denying Bond

Appeal at 1 (emphasis supplied). However, not all of the documents


                                   -23-
submitted by Hernandez Arellano pre-dated the motion. The BIA’s

order      contains    no    discussion   of    those   other    documents.     In

particular, there are notes of a July 6, 2018 interview with

Hernandez Arellano at the BFDF, conducted by her probation officer.

See Proposed Evidence Prepared for Bond Hearings (Docket No. 1-2,

pp. 51-65 of 134). Hernandez Arellano explained to her probation

officer the background behind her decision to make the Facebook

post, stating that former friends at East High had been talking

behind her back and making fun of her; she declined to provide

specifics     to     her    probation   officer,    “but   appeared   hurt     and

embarrassed by what had been said.” Hernandez Arellano said that

posting the threat was “impulsive,” that her ‘mind told [her] not

to do it[,]’” and that she had “no intention of following through

on   the    threat    she    made[,]” the      “severity   or   consequences    of

[which]” she “did not understand” at the time. Docket No. 1-2, p.

57 of 134. Hernandez Arellano “expressed remorse, and stated she

would like to apologize to East High School for making people

scared.” Id.

      Obviously, it is impossible to turn back time and undo the

unfortunate decisions Hernandez Arellano made which led to her

arrest. But it is plainly inaccurate to say that the underlying

factors that contributed to the IJ’s initial bond denial on March

19, 2018, remained unchanged as of July 13, 2018. See Ramos v.

Sessions, 293 F. Supp.3d 1021, 1033 (N.D. Cal. 2018) (finding that


                                        -24-
“IJ legally erred because she did not fully consider the evidence

before her,” including that the petitioner demonstrated significant

changed circumstances such as meaningful rehabilitation as shown by

letters from community members, his testimony showing dedication to

sobriety, and by entering DUI therapy which differed meaningfully

from previous therapy); Obregon v. Sessions, No. 17-cv-01463-WHO,

2017 WL 1407889, at *7 (N.D. Cal. Apr. 20, 2017) (finding legal

error where IJ misrepresented some of the petitioners evidence,

failed to “engage with any of the details” with the petitioner’s

prior DUIs, and failed to address the steps the petitioner took to

get effective treatment). Accordingly, the Court finds that           when

all   of   her   evidence   is   considered,   Hernandez   Arellano   has

demonstrated, as a matter of law, that her circumstances materially

changed since her initial bond hearing. Lopez Reyes, 362 F. Supp.3d

at 774 (citing Kharis, 2018 WL 5809432, at *5 (courts are not

barred from concluding that the evidence before the IJ failed, as

a matter of law, to prove the requisite showing); other citation

omitted). Accordingly, the Court finds that Hernandez Arellano

demonstrated, as a matter of law, changed circumstances and was

entitled to a new bond hearing under 8 C.F.R. § 1003.19(e).

      D.    Third Claim: Erroneous Assignment of the Burden of Proof

      Hernandez Arellano’s third claim asserts that the Due Process

Clause of the Fifth Amendment was violated because the IJ placed

the burden on her to prove she is not a danger to the community or


                                   -25-
a flight risk. “This type of constitutional claim ‘falls outside of

the scope of § 1226(e)’ because it is not a matter of the IJ’s

discretionary judgment.”          Pensamiento, 315 F. Supp.3d at 689

(quoting Jennings, 138 S. Ct. at 841).

      The Due Process Clause of the Fifth Amendment forbids the

Government from “depriv[ing]” any “person . . . of . . . liberty .

. . without due process of law.” U.S. CONST., amend. V. The Supreme

Court   has    emphasized     that   “[f]reedom        from   imprisonment—from

government     custody,      detention,     or    other   forms      of     physical

restraint—lies at the heart of the liberty that Clause protects.”

Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Longstanding Supreme

Court   precedent      has    underscored        the   principle     that       “civil

commitment for any purpose constitutes a significant deprivation of

liberty that requires due process protection.” Addington v. Texas,

441   U.S.    418,   425   (1979).   That   an     individual      may    not    be   a

United States citizen or may not be in this country legally does

not divest them of all protections enshrined in the Due Process

Clause. See Zadvydas, 533 U.S. at 693 (“[T]he Due Process Clause

applies to all ‘persons’ within the United States, including

aliens, whether their presence here is lawful, unlawful, temporary,

or permanent.”); Reno v. Flores, 507 U.S. 292, 306 (1993) (“It is

well established that the Fifth Amendment entitles aliens to due

process of law in deportation proceedings.”). The question that has

continued to vex courts is the nature of the process due, because


                                     -26-
the Supreme Court “has recognized detention during deportation

proceedings as a constitutionally valid aspect of the deportation

process.” Demore, 538 U.S. at 523 (citations omitted).

      In the context of a § 1226(a) custody hearing, the                  Ninth

Circuit has held that the Constitution mandates placing the burden

of proof on the Government to show ineligibility for bail by clear

and convincing evidence. Singh v. Holder, 638 F.3d 1196, 1203

(9th Cir. 2011). The Ninth Circuit explained that “even where

prolonged detention is permissible, due process requires ‘adequate

procedural protections’ to ensure that the government’s asserted

justification for physical confinement ‘outweighs the individual’s

constitutionally       protected      interest     in    avoiding      physical

restraint.’” Id. (quotations omitted). Several district courts have

held that Singh’s due process analysis survived Jennings since the

Supreme Court expressly declined to address the constitutional

question.5 E.g., Cortez v. Sessions, 318 F. Supp. 3d 1134, 1146–47


      5

      In Jennings, the class of habeas petitioners had originally argued that,
absent a requirement for periodic bond hearings, 8 U.S.C. §§ 1225(b), 1226(a),
and 1226(c) would violate the Due Process Clause. See Jennings, 138 S. Ct. at
839. Instead of addressing the constitutional argument, however, the Ninth
Circuit employed the canon of constitutional avoidance and interpreted § 1226(a)
to require “periodic bond hearings every six months in which the Attorney General
must prove by clear and convincing evidence that the alien’s continued detention
is necessary.” 138 S. Ct. at 847. But the Supreme Court held that “[n]othing in
§ 1226(a)’s text . . . even remotely supports the imposition of either of those
requirements.” Id. The Supreme Court reversed and remanded to the Ninth Circuit
with instructions to consider the constitutional questions on the merits. Id. at
851. The Ninth Circuit, in turn, remanded the case to the district court without
reaching the merits of the constitutional arguments. Rodriguez v. Marin, 909 F.3d
252 (9th Cir. 2018), on remand to Rodriguez v. Robbins, Case No.
07-cv-3239-TJH-RNB (C.D. Cal.).


                                      -27-
(N.D. Cal. 2018) (“The [Jennings] Court did not engage in any

discussion of the specific evidentiary standard applicable to bond

hearings, and there is no indication that the Court was reversing

the Ninth Circuit as to that particular issue. Accordingly, the

court declines        to    find   that   Jennings reversed     the   clear   and

convincing evidence standard announced in Singh or later Ninth

Circuit cases relying on Singh’s reasoning.”), appeal dismissed,

No. 18-15976, 2018 WL 4173027 (9th Cir. July 25, 2018).6

       In Lora v. Shanahan, 804 F.3d 601, 616 (2d Cir. 2015),

vacated, 138 S. Ct. 1260 (2018), the Second Circuit relied on

Singh’s constitutional avoidance analysis to hold, in the context

of an criminal alien detained under § 1226(c), that due process

requires a bail hearing within six months of the alien being taken

into custody at which the Government must establish by clear and

convincing evidence that the alien poses a risk of flight or a

danger to the community. After Lora was decided, the Supreme Court

granted certiorari in Rodriguez v. Jennings, 804 F.3d 1060 (9th

Cir.       2015),   and    rejected   the   Ninth   Circuit’s   constitutional

avoidance analysis on which the Second Circuit had relied in


       6

      See also D. v. Sec’y of Homeland Sec., No. 0:18-CV-1557-WMW-KMM, 2019 WL
1905848, at *6 (D. Minn. Feb. 11, 2019) (“‘[B]ecause the Jennings majority and
dissent were focused on whether the statutes required bond hearings, declining
to reach the constitutional question at issue here, the Court is unpersuaded that
Jennings has any bearing on the appropriate procedures consistent with due
process.’”) (quoting Hernandez v. Decker, No. 18 Civ. 5026 (ALC), 2018 WL
3579108, at *11 (S.D.N.Y. July 25, 2018)), report and recommendation adopted as
modified sub nom. Bolus A. D. v. Sec’y of Homeland Sec., 376 F. Supp.3d 959 (D.
Minn. 2019).

                                          -28-
interpreting § 1226(c). Accordingly, the Supreme Court vacated Lora

and remanded it for further consideration in light of Jennings v.

Rodriguez, 138 S. Ct. 830, supra.

     On remand in Lora, the Second Circuit dismissed the appeal as

moot because, in the interim, the petitioner had been released on

bond. Lora v. Shanahan, 719 F. App’x 79 (2d Cir. 2018). Thus, the

Second Circuit did not have occasion to revisit the constitutional

question in Lora. Some district courts in this Circuit have held

that while Lora is no longer precedential authority, it still

carries “significant persuasive weight,” v. Decker, No. 18 Civ.

2447 (AJN), 2018 WL 2357266, at *6 (S.D.N.Y. May 23, 2018) (citing

Brown v. Kelly, 609 F.3d 467, 476-77 (2d Cir. 2010)), on the

questions of the proper burden and quantum of proof at immigration

bond hearings.

     A number of district courts have taken up the question left

open by the Supreme Court in Jennings, and “there has emerged a

consensus view that where, as here, the government seeks to detain

an alien pending removal proceedings, it bears the burden of

proving that such detention is justified.” Darko v. Sessions, 342

F. Supp.3d 429, 434–36 (S.D.N.Y. 2018) (citing Linares Martinez v.

Decker, No. 18 Civ. 6527 (JMF), 2018 WL 5023946, at *32 (S.D.N.Y.

Oct. 17, 2018); Sajous, 2018 WL 2357266, at *12; Hernandez, 2018 WL

3579108, at *10; Frederic v. Edwards, No. 18 Civ. 5540(AT), Docket

No. 13 (S.D.N.Y. July 19, 2018); Pensamiento, 315 F. Supp.3d at

                               -29-
692; Figueroa v. McDonald, No. 18-CV-10097 (PBS), ___ F. Supp.3d

____, 2018 WL 2209217, at *5 (D. Mass. May 14, 2018); Frantz C. v.

Shanahan, No. CV 18-2043 (JLL), 2018 WL 3302998, at *3 (D. N.J.

July 5, 2018); Portillo v. Hott, 322 F. Supp.3d 698, 709 n.9 (E.D.

Va. 2018); Cortez, 318 F. Supp.3d at 1145-46; see also D. v. Sec’y

of Homeland Sec., 2019 WL 1905848, at *6; Diaz-Ceja v. McAleenan,

No. 19-CV-00824-NYW, 2019 WL 2774211, at *10 (D. Colo. July 2,

2019).

     In concluding that due process is violated by allocating the

burden of proof to a § 1226(a) detainee, a number of these courts

have looked for guidance to the Supreme Court’s precedent on civil

commitment and detention. E.g., Darko, 342 F. Supp.3d at 434

(citing Addington, 441 U.S. at 425 (“In considering what standard

should govern in a civil commitment proceeding, we must assess both

the extent of the individual’s interest in not being involuntarily

confined indefinitely and the state’s interest in committing the

emotionally   disturbed   under   a   particular    standard    of   proof.

Moreover, we must be mindful that the function of legal process is

to minimize the risk of erroneous decisions.”); other citations

omitted). The Government clearly has legitimate interests in both

public safety and securing a noncitizen’s appearance at future

immigration proceedings. However, the Court cannot discern any

legitimate Government interest, beyond administrative convenience,

in   detaining   noncitizens   generally    while    their     immigration


                                  -30-
proceedings are pending and no final removal order has been issued.

See Addington, 441 U.S. at 426 (“[T]he State has no interest in

confining individuals involuntarily if they are not mentally ill or

if they do not pose some danger to themselves or others. Since the

preponderance standard creates the risk of increasing the number of

individuals erroneously committed, it is at least unclear to what

extent, if any, the state’s interests are furthered by using a

preponderance standard in such commitment proceedings.”). The Court

agrees with the district courts which have held that allocating the

burden to a § 1226(a) detainee to prove he should be released on

bond violates due process because it asks “[t]he individual . . .

to share equally with society the risk of error when the possible

injury to the individual is significantly greater than any possible

harm to the [Government].” 441 U.S. at 427. See Darko, 342 F.

Supp.3d at 435 (“[G]iven the important constitutional interests at

stake,   and    the    risk   of    harm    in   the    event   of     error,    it   is

appropriate      to    require     the     government     to    bear    the     burden,

particularly in light of long-established Supreme Court precedent

affecting      the    deprivation    of     individual     liberty[.]”)         (citing

Linares Martinez, 2018 WL 5023946 at *2); Diaz-Ceja, 2019 WL

2774211, at *10 (similar) (citing Addington, 441 U.S. at 427;

Singh, 638 F.3d at 1203; other citations omitted).                        As to the

applicable burden of proof, most courts that have decided the issue

have concluded that Government must supply clear and convincing


                                          -31-
evidence that the alien is a flight risk or danger to society.

See Darko, 342 F. Supp.3d at 436 (stating that “the overwhelming

majority of courts to have decided the issue” utilized the “clear

and convincing” standard) (collecting cases); but see Diaz-Ceja,

2019 WL 2774211, at *11 (finding that the appropriate standards are

ones that mirror the Bail Reform Act, i.e., the government must

prove risk of flight by a preponderance of the evidence, and it

must prove dangerousness to any other person or to the community by

clear   and   convincing   evidence)   (internal   and   other   citations

omitted). As noted above, Singh and Lora required the Government to

meet its burden by clear and convincing evidence, a conclusion

followed by the vast majority of the district courts—and all the

district courts in this Circuit—that have decided this issue.

     This Court joins with these courts and concludes that the

Fifth Amendment’s Due Process Clause requires the Government to

bear the burden of proving, by clear and convincing evidence, that

detention is justified at a bond hearing under § 1226(a). Darko,

342 F. Supp.3d at 436 (citations omitted).

     Having found a constitutional error, the Court next examines

whether such error was prejudicial to Hernandez Arellano. Brevil v.

Jones, No. 17 CV 1529-LTS-GWG, 2018 WL 5993731, at *5 (S.D.N.Y.

Nov. 14, 2018) (citing Singh, 638 F.3d at 1205 (analyzing whether

IJ’s application of an erroneous evidentiary burden at bond hearing

under § 1226(a) prejudiced alien detainee); Garcia-Villeda v.


                                  -32-
Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (“Parties claiming denial

of due process in immigration cases must, in order to prevail,

allege    some    cognizable     prejudice       fairly     attributable   to   the

challenged       process.”)    (internal      quotations     omitted));    Linares

Martinez, 2018 WL 5023946, at *5 (rejecting government’s argument

that alien detained under § 1226(a) was not prejudiced by any due

process violation at first bond hearing; “the IJ plainly could have

found     that     the     single       set     of    charges—now     reduced    to

misdemeanors—was         not   enough    to   show,    by   clear-and-convincing

evidence, that Linares’s release would pose a danger”).7

      The Court begins by examining the factors which the BIA

directs IJs to consider in determining whether an immigrant is a

flight risk or poses a danger to the community: (1) whether the

immigrant has a fixed address in the United States; (2) the

immigrant’s length of residence in the United States; (3) the

immigrant’s family ties in the United States, (4) the immigrant’s

employment history, (5) the immigrant’s record of appearance in

court,    (6)     the    immigrant’s      criminal      record,     including   the

extensiveness of criminal activity, the recency of such activity,

and the seriousness of the offenses, (7) the immigrant’s history of

immigration violations; (8) any attempts by the immigrant to flee


      7

      But see Darko, 342 F. Supp.3d at 436 (finding due process error due to IJ’s
imposition of burden of proof on alien detained under § 1226(a); granting habeas
relief and ordering second individualized bond hearing without undertaking
analysis of whether alien was prejudiced by erroneous burden of proof at first
bond hearing).

                                         -33-
prosecution or otherwise escape from authorities; and (9) the

immigrant’s manner of entry to the United States. Matter of Guerra,

20 I & N Dec. at 40. While the IJ has “broad discretion in deciding

the factors that he or she may consider” and “may choose to give

greater weight to one factor over others,” id., the IJ’s decision

nonetheless must be “reasonable.” Id.

      Here, the sole factor considered by the IJ was Hernandez

Arellano’s “criminal record.” Although she had only one incident of

criminal activity, and she pleaded guilty to a lesser charge, the

IJ focused on the “seriousness of the offense.” It is worth

emphasizing, however, that Hernandez Arellano was granted bond in

her   State    criminal   case,     and   both   the   State   court   and   the

prosecutor believed that Hernandez Arellano’s actions did not

warrant incarceration.

      Turning to the remaining factors, the IJ did not consider that

Hernandez Arellano has a fixed address in the United States; her

parents are ready to welcome her back to the family’s home in

Rochester. The IJ did not consider that Hernandez Arellano has

resided in this country since she was five years-old; she is now

twenty-one. The IJ did not consider Hernandez Arellano’s strong

family ties in the United States, which, ironically, he cited as a

reason to find that she did not demonstrate membership in her

proposed      social   group   of   “intellectual      disabilities    lacking

adequate family support.”


                                      -34-
     While Hernandez Arellano does not have an employment history

to speak of, this is understandable since she was in high school at

the time of her criminal offense. The Court notes that she related

to her probation officer that she had “‘a job in the [BFDF] washing

bathrooms, washing tables, and giving out food trays[.]” Docket No.

1-2, p. 57 of 134. In addition, she has had no disciplinary

infractions. Id.

     The IJ also did not consider that Hernandez Arellano has never

missed   a   court   appearance   and   has   never   attempted   to   flee

prosecution or otherwise escape from law enforcement or immigration

authorities. While Hernandez Arellano did not enter the country

legally, she was a child of tender years at the time she was

brought here. She subsequently sought and obtained DACA status.

     It is evident that Hernandez Arellano has numerous favorable

equities, some of which the IJ recognized in other decisions he

issued on her various applications. And, there is no evidence that

she presents a flight risk. Given that the only factor considered

by the IJ in finding Hernandez Arellano to be a danger to the

community was her arrest in February 2018, the Court “cannot

conclude that the clear and convincing evidence standard would not

have affected the outcome of the bond hearing.” Singh, 638 F.3d at

1205.

     Habeas relief accordingly is warranted to the extent that

Hernandez Arellano must be afforded a new bond hearing before an IJ


                                  -35-
at which the Government must adduce clear and convincing evidence

that she is a danger to the community (there is no suggestion in

the record that Hernandez Arellano was or is a flight risk).

V.    Conclusion

      For the foregoing reasons, the Court grants habeas relief on

two of Hernandez Arellano’s claims: First, the Court finds that she

was unlawfully denied a bond hearing under 8 C.F.R. § 1003.19(e)

based   on   an    erroneous    finding     she   had     not   shown    changed

circumstances. Second, the Court finds that she was denied due

process at her bond hearing because she was forced to bear the

burden of proof. Hernandez Arellano is entitled to the same relief

on both claims, namely, a new bond hearing. Regardless of how the

hearing is characterized, the Government must bear the burden of

proving by clear and convincing evidence that Hernandez Arellano is

not entitled to bond because she is a danger to the community.

      Accordingly, it is hereby ordered that, within ten days of the

date of entry of this Decision and Order, the Government shall

bring Hernandez Arellano before an IJ for an individualized bond

hearing. At that hearing, the Government shall bear the burden of

proving, by clear and convincing evidence, that she is a danger to

the   community.    If   the   Government    fails   to    provide      Hernandez

Arellano with such a bond hearing within ten days, the Government

shall immediately release her. If the Government holds the required

bond hearing but fails to prove, by clear and convincing evidence,


                                    -36-
that   Hernandez     Arellano   is   a   danger   to   the   community,   the

Government must release her on bail with appropriate conditions.

The Government is further ordered to provide a status report to

this Court within five days following the completion of the bond

hearing. The Clerk of Court is directed to close this case.

       SO ORDERED.

                                         s/ Michael A. Telesca


                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge

Dated:      July 26, 2019
            Rochester, New York.




                                     -37-
